Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings objected  to  ,  in  figure 1 or 2 a partial depiction of the circuit board   should  be added as in Fu figure 1  at 200     Claim  15 lacks a period   Correction required in next response
Claim  1-9  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  seems incorrect  Suggest    line   2  be    changed  to ---……   daughter card and having a mounting section   ;  ----  and  line  15  should  be changed t0---…….   Sides of a pair of vertical walls of the mounting     section ,-------  Claim 4   line  1   should read  --- walls of the ejector……. -----
Claims 10-15 are   allowed     Claim 1  would be allowable if corrected 
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE   TC  Patel  571  272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832